DETAILED ACTION

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
Status of the Claims
The Amendment filed on 05/11/2022 has been entered. Claims 1-20 are pending in the instant patent application. This Final Office Action is in response to the claims filed.
Response to Claim Amendments
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §102 rejections. The rejections remain pending and arguments will be addressed.
Applicant’s amendments to the claims are insufficient to overcome the 35 U.S.C. §103 rejections. The rejections remain pending.
Response to 35 U.S.C. §102 Arguments
Applicant’s arguments regarding 35 U.S.C. §102 rejection of the claims have been fully considered, but are not persuasive.
Regarding Applicant’s argument that the cited art Chen fails to apply clustering to the KPIs to form KPI clusters, as presently claimed, Examiner respectfully disagrees. Examiner will reiterate that Chen states that the spatial context of the target access-point KPI sample can be obtained by clustering the access points in the network based on their temporal anomaly scores within the temporal context of the target access-point KPI sample. Based on the clustering result, the group of access points that contains the target access point may be used as the spatial context of the target access-point KPI sample. Thus, access points are clustered based on their score (KPI), accordingly forming KPI clusters. Again, the KPI cluster being based on scores of the access points. Examiner maintains the previous rejection, but will also recommend enrolling into the AFCP 2.0 program to further discuss the claims and rejections.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 1-4, 7, 9-13, 16 and 18-19 is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Chen (US 2018/0220314 A1).
	Regarding Claim 1, Chen teaches the limitations of Claim 1 which state
	receiving, at a network assurance service that monitors a network, key performance indicators (KPIs) for a plurality of network entities in the network (Chen: Para 0056, 0062 via FIG. 3 presents a drawing illustrating an example of communication among access points 110 and computer 122. In particular, interface circuits (ICs) 308 in access points 110 may transmit frames 310 (or packets) with information 312 summarizing communication performance to computer 122. After receiving frames 310, interface circuit 314 in computer 122 may provide information 312 to processor 316. Then, processor 316 may calculate one or more performance metrics 318 based on information 312. In some embodiments, the detection technique may be used to detect anomalous values of key performance indicators (KPIs) of access points in large-scale Wi-Fi networks. Because of the dynamic and ad-hoc nature of these wireless networks, the detection technique may consider the temporal and spatial contexts of the target access - point KPI samples);
	applying, by the network assurance service, clustering to the KPIs, to form KPI clusters (Chen: Para 0053-0054, 0058, 0095-0097 via Next, the computer may perform a remedial action (operation 222) based on the identified anomaly. In some embodiments, the computer performs one or more additional operations. For example, the computer may optionally identify the group of access points (operation 214) using an unsupervised learning technique. Moreover, processor 316 may optionally identify a group 326 of access points using an unsupervised learning technique. For example, processor 316 may identify group 326 using a clustering technique. Then, the computer may calculate the spatial context (operation 1012). The spatial context of the target access -point KPI sample can be obtained by clustering the access points in the network based on their temporal anomaly scores within the temporal context of the target access -point KPI sample. Based on the clustering result, the group of access points that contains the target access point may be used as the spatial context of the target access - point KPI sample);
	designating, by the network assurance service, the network entities associated with the particular KPI cluster as belonging to a peer group, based in part on an assessment that the network entities associated with the particular KPI cluster share one or more attributes (Chen: Para 0053-0054, 0058, 0095-0097 via Next, the computer may perform a remedial action (operation 222) based on the identified anomaly. In some embodiments, the computer performs one or more additional operations. For example, the computer may optionally identify the group of access points (operation 214) using an unsupervised learning technique. Moreover, processor 316 may optionally identify a group 326 of access points using an unsupervised learning technique. For example, processor 316 may identify group 326 using a clustering technique. Then, the computer may calculate the spatial context (operation 1012). The spatial context of the target access -point KPI sample can be obtained by clustering the access points in the network based on their temporal anomaly scores within the temporal context of the target access - point KPI sample. Based on the clustering result, the group of access points that contains the target access point may be used as the Spatial context of the target access - point KPI sample); and
	using, by the network assurance service, a machine learning model to identify one of the network entities in the peer group as anomalous among the network entities in the peer group (Chen: Para 0058-0062 via Moreover, processor 316 may optionally identify a group 326 of access points using an unsupervised learning technique. For example, processor 316 may identify group 326 using a clustering technique. Next, processor 316 may compare temporal anomaly scores 324 of group 326 in order to determine spatial temporal anomaly scores 328 for the access points in group 326 that indicate a significance of the temporal anomaly scores 324 in a spatial context. When a spatial temporal anomaly score for an access point (such as access point 110-1) meets a detection criterion, processor 316 may identify the current value of the performance metric for access point 110- 1 as an anomaly 330. Furthermore, processor 316 may instruct 332 interface circuit 314 to perform a remedial action 334 based onthe identified anomaly 330. For example, interface circuit 314 may provide: a notification associated with the anomaly 330, updated firmware to access point 110-1, instructions to reboot to access point 110-1, etc. In some embodiments, the detection technique may be used to detect anomalous values of key performance indicators (KPIs) of access points in large-scale Wi-Fi networks. Because of the dynamic and ad-hoc nature of these wireless networks, the detection technique may consider the temporal and Spatial contexts of the target access -point KPI samples).
	Regarding Claim 2, Chen teaches the limitation of Claim 2 which states
	wherein the network entities comprise at least one of: routers, switches, or wireless access points (Chen: Para 0038 via FIG. 1 presents a block diagram illustrating an example of communication among one or more access points 110 and electronic devices 112 (such as a cellular telephone) in a large-scale Wi-Fi system 114 in accordance with some embodiments. In particular, access points 110 may communicate with each other using wireless and/or wired communication. Note that access points 110 may include a physical access point and/or a virtual access point that is implemented in software in an environment of an electronic device or a computer. In addition, at least some of access points 110 may communicate with electronic devices 112 using wireless communication).
	Regarding Claim 3, Chen teaches the limitation of Claim 3 which states
	wherein the network entities comprise tunnels (Chen: Para 0004, 0039 via For example, many electronic devices communicate with each other via wireless local area networks (WLANs) using an IEEE 802.11-compatible communication protocol (which are sometimes collectively referred to as ‘Wi-Fi’). In a typical deployment, a Wi-Fi-based WLAN includes one or more access points (or basic service sets or BSSs) that communicate wirelessly with each other and with other electronic devices using Wi-Fi, and that provide access to another network (such as the Internet) via IEEE 802.3 (which is sometimes referred to as ‘Ethernet’). The wired communication in Wi-Fi system 114 may occur via network 116 (such as an intra-net, a mesh network, point-to-point connections and/or the Internet) and may use a network communication protocol, such as Ethernet. Moreover, the wireless communication using Wi-Fi may involve: transmitting advertising frames on wireless channels, detecting one another by scanning wireless channels, establishing connections (for example, by transmitting association or attach requests), and/or transmitting and receiving packets (which may include the association requests and/or additional information as payloads). In some embodiments, the wireless communication among access points 110 also involves the use of dedicated connections, such as via a peer-to-peer (P2P) communication technique).
	Regarding Claim 4, Chen teaches the limitation of Claim 4 which states
	wherein designating the network entities associated with the particular KPI cluster as belonging to a peer group comprises: computing a score that quantifies how often the KPIs in the particular KPI cluster are within the same range (Chen: Para 0034-0035 via A computer that detects anomalies in a network with multiple access points is described. During operation, this computer may monitor values of at least one performance metric associated with packet communication by the access points. Then, the computer may compare current values of the performance metric for the access points with historical values of the performance metric for the access points within a temporal context in order to determine temporal anomaly scores for the access points. Moreover, the computer may compare the temporal anomaly scores of a group of access points in order to determine spatial temporal anomaly scores for the access points that indicate a significance of the temporal anomaly scores in a spatial context. Furthermore, when a spatial temporal anomaly score for an access point meets a detection criterion, the computer system may identify the current value of the performance metric for the access point as an anomaly. Next, the computer system may perform a remedial action based on the identified anomaly. By evaluating the values of the performance metric in the temporal and spatial contexts, this detection technique may accurately identify anomalies that cannot be explained by normal system dynamics (i.e., with a reduced or eliminated false-positive or false-alert rate). Therefore, the detection technique may enable operators of the network to perform the appropriate remedial action in a timely manner. This may improve the communication performance of the network, while reducing the cost of maintaining the network. Consequently, the detection technique may improve the user experience of the operators and users of the networks).
	Regarding Claim 7, Chen teaches the limitation of Claim 7 which states
	wherein the one or more attributes are indicative of at least one of: a common location of the network entities or a common model of hardware of the network entities (Chen: Para 0011, 0047 via Furthermore, the group of access points may include access points that: have environments with a common characteristic, are geographically proximate to each other, or have approximately the same response to a change in an environmental factor. Moreover, computer 122 may compare the temporal anomaly scores of a group 124 of access points 110 (such as access points 110-1 and 110-2) in order to determine spatial temporal anomaly scores for access points 110-1 and 110-2 that indicate a significance of the temporal anomaly scores in a spatial context. Note that group 124 may include access points that: have environments with a common characteristic, are geographically proximate to each other, and/or have approximately the same response to a change in an environmental factor. In some embodiments, prior to comparing the temporal anomaly scores of group 124, computer 122 may identify group 124 using an unsupervised learning technique, such as k-means, a mixture model, hierarchical clustering or another clustering technique. However, these examples are nonlimiting, and a wide variety of unsupervised learning techniques may be used).
	Regarding Claim 9, Chen teaches the limitation of Claim 9 which states
	wherein the plurality of KPIs are indicative of at least one of: utilization, client count, throughput, traffic, loss, latency, or jitter (Chen: Para 0064 via One approach to these challenges is anomaly detection. During anomaly detection, pattern-breaking data points that do not conform to their expected values are identified. As in other complex systems, anomalous samples of KPIs froma particular access point (e.g., RSSI, client counts, session length, traffic, etc.) may indicate significant functional issues in a Wi-Fi network. Therefore, performing continuous, periodic or as-needed monitoring and anomaly detection for various access -point KPIs can be used to ensure that a large-scale Wi-Fi network is operating optimally).
	Regarding Claim 10, it is analogous to Claim 1 and is rejected for the same reasons. In addition, Chen teaches of one or more network interfaces, a processor coupled to the network interfaces and configured to execute one or 4 more processes; and a memory configured to store a process executable by the processor, the process when executed configured to (Chen: Para 0105-0106, 0111, 0114 via embodiment descriptions).
	Regarding Claims 11-13, 16 and 18, they are analogous in nature to claims 2-4, 7 and 9 respectively and are rejected for the same reasons.
	Regarding Claim 19, it is analogous to Claim 1 and is rejected for the same reasons. In addition, Chen teaches of a computer-readable storage medium (Chen: Para 0119).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claims 5, 6, 14, 15, and 20 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2018/0220314 A1) in view of Sriharsha (US 2021/0117868 A1).
	Regarding Claim 5, while Chen teaches the limitations of Claim 1, it does not explicitly disclose the limitations of Claim 5 which state detecting, by the network assurance service, a change in the network entities associated with the particular KPI cluster; and recomputing, by the network assurance service, the peer group, based on the detected change.
	Sriharsha though, with the teachings of Chen, teaches of
	detecting, by the network assurance service, a change in the network entities associated with the particular KPI cluster; and recomputing, by the network assurance service, the peer group, based on the detected change (Sriharsha: Para 0868 via in at least At this point, the pipeline metric outlier detector(s) 3408 can evaluate the next group of pipeline metrics corresponding to the same time instant (e.g., the k+1 group of pipeline metrics corresponding to the same time instant) to determine whether the next group of pipeline metrics corresponding to the same time instant should be assigned to one of the k existing metric clusters or whether the next group of pipeline metrics corresponding to the same time instant should be assigned to a new metric cluster, and the pipeline metric outlier detector(s) 3408 can then assign the next group of pipeline metrics corresponding to the same time instant to the appropriate metric cluster. For example, the pipeline metric outlier detector(s) 3408 can maintain a facility cost, which is also referred to herein as a minimum cluster distance. The pipeline metric outlier detector(s) 3408 may determine a distance (e.g., a Euclidean distance, a Cosine distance, a Jaccard distance, an edit distance, etc.) between each metric cluster. Specifically, the pipeline metric outlier detector(s) 3408 may determine a distance between the location of a center of a first metric cluster and the location of a center of a second metric cluster. The pipeline metric outlier detector(s) 3408 can determine the smallest distance between metric clusters and set this distance as the minimum cluster distance. The pipeline metric outlier detector(s) 3408 can then determine a distance (e.g., a Euclidean distance, a Cosine distance, a Jaccard distance, an edit distance, etc.) between the next group of pipeline metrics corresponding to the same time instant and each existing metric cluster. If the pipeline metric outlier detector(s) 3408 determines that this distance is less than or equal to the minimum cluster distance, this may indicate that the next group of pipeline metrics corresponding to the same time instant is close enough to one of the existing metric clusters to be assigned thereto).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with the teachings of Sriharsha in order to have detecting, by the network assurance service, a change in the network entities associated with the particular KPI cluster; and recomputing, by the network assurance service, the peer group, based on the detected change. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.
	Regarding Claim 6, the combination of Chen/Sriharsha teaches the limitations of Claim 6 which states
	wherein the change is detected based on a Jaccard distance (Sriharsha: Para 0868 via The pipeline metric outlier detector(s) 3408 may determine a distance (e.g., a Euclidean distance, a Cosine distance, a Jaccard distance, an edit distance, etc.) between each metric cluster).
	Regarding Claims 14 and 15, they are analogous to Claims 5 and 6 respectively and are rejected for the same reasons.
	Regarding Claim 20 it is analogous to Claim 5 and is rejected for the same reasons.
Claims 8 and 17 is/are rejected under 35 U.S.C. 103 as being unpatentable over Chen (US 2018/0220314 A1) in view of Bhattacharya et al. (US 2019/0050473 A1).
	Regarding Claim 8, while Chen teaches the limitations of Claim 1, it does not explicitly disclose the limitation of Claim 8 which states wherein the network entities are designated as belonging to the peer group based in part on a Dunn- Index, Davis-Bouldin index, or Silhouette score associated with the particular KPI cluster.
	Bhattacharya, with the teachings of Chen, teaches of
	wherein the network entities are designated as belonging to the peer group based in part on a Dunn-Index, Davis-Bouldin index, or Silhouette score associated with the particular KPI cluster (Bhattacharya: Para 0061 via In certain embodiments, clustering evaluation may be desirable. In the present case, ARI cannot be used because there is no ground truth in the datasets. ARI can be used to find how close an estimated cluster lies to the original cluster. Since there is no concept of an ‘original’ cluster, performance cannot be measured using ARI. The clustering result can be evaluated based on the data itself. For that purpose the Davies Bouldin Index (DB Index) and its mathematical details can be found. This index is a measurement of similarity between clusters as compared to similarity within clusters. Thus, a lower value in the DB Index means better clustering than that corresponding to a high value. Conceptually, DB Index measures the average similarity between each cluster and the cluster most similar to it. The similarity metric is made certain by averaging. Thus, a lower DB Index value indicates that the clusters are dissimilar to each other, and in turn, indicates good clustering. In other embodiment, other methods like the Dunn Index and Silhouette coefficient can be used, but the DB Index is preferable because it is intuitive and provides sound mathematical justification. It should be further noted that the methods remain unchanged irrespective of the clustering evaluation metric).
	It would have been obvious to one of ordinary skill in the art before the effective filing date of the claimed invention to modify Chen with the teachings of Bhattacharya in order to have wherein the network entities are designated as belonging to the peer group based in part on a Dunn- Index, Davis - Bouldin index, or Silhouette score associated with the particular KPI cluster. The motivations behind this being the teachings, suggestions, and motivations in this prior art would have led one of ordinary skill to modify the prior art reference or combine prior art reference teachings to arrive at the claimed invention.










Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to TYRONE E SINGLETARY whose telephone number is (571)272-1684. The examiner can normally be reached 9 - 5:30.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Rutao Wu can be reached on 571-272-6045. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/T.E.S./Examiner, Art Unit 3623                                                                                                                                                                                                        /RUTAO WU/Supervisory Patent Examiner, Art Unit 3623